Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 16-19, 21-28 and 30 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 16:  
”wherein said passivation stack further comprises an oxide layer”

b.	The limitations in claim 27:  
”wherein said passivation stack further comprises an AlN layer such that said AlN layer is in direct contact with said first active III-N layer in said recess”
“wherein said electron accepting dielectric layer extends in said recess on top of said AlN layer”

c.	The limitations in claim 28:  
”wherein said providing said electron accepting dielectric layer corresponds to epitaxially growing said electron accepting dielectric layer”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes either of: 
a.  wherein a specific passivation stack further comprises an oxide layer.  

c.  wherein said providing a specific electron accepting dielectric layer corresponds to epitaxially growing said electron accepting dielectric layer.  

As to claims 16, 27 and 29 the office notes that reasons for allowance are all the same as those in the previous action for the corresponding claims that were amended into these pending independent claims.  

The limitations in claim 16 and 28 are sufficient to distinguish claims 17-19, 21-26 and 30 which depend from claims 16 and 28 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GRANT S WITHERS/Primary Examiner, Art Unit 2891